Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-20-2007

Young v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3621




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Young v. Beard" (2007). 2007 Decisions. Paper 1454.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1454


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
 ALD-149                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                   NO. 06-3621
                                ________________

                               RICHARD YOUNG,

                                              Appellant,

                                         v.

    JEFFREY BEARD, ROBERT BITNER, PHILIP JOHNSON, FRANK COLE,
 MALCOLM MCCOWN, PAM TEETER, CHARLES J. SIMPSON, CLARENCE W.
BLAKEY, WILLIAM BENNETT, RICHARD CULP, SHAWN HOOD, BILL YATES,
  JOHN YONLISKY, SHAWN SWARTZ, JOHN KRANAK, TONYA EDWARDS,
 MICHAEL FERSON, M. JAMES MATTHEWS, ED KERN, KOOLIE, ATTORNEY
                    GENERAL OF PENNSYLVANIA
                ____________________________________

                 On Appeal From the United States District Court
                    For the Western District of Pennsylvania
                            (D.C. Civ. No. 03-cv-00551)
                   District Judge: Honorable Joy Flowers Conti
                 _______________________________________

        Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 March 1, 2007
    Before: SLOVITER, CHAGARES AND NYGAARD, CIRCUIT JUDGES

                              (Filed March 20, 2007)
                            _______________________

                                    OPINION
                               _________________


PER CURIAM

    Richard Young, an inmate at the State Correctional Institution at Labelle,
Pennsylvania, appeals various orders issued by the United States District Court for the

Western District of Pennsylvania pertaining to his civil rights complaint. We conclude

the appeal is without merit and we will therefore dismiss it under 28 U.S.C. §

1915(e)(2)(B).

       In 2003, Young filed a complaint asserting numerous constitutional claims against

some twenty-one individual defendants, including nineteen Commonwealth employees

and two prison psychiatrists not employed by the Commonwealth. These claims arose

from a series of disciplinary actions that took place while Young was incarcerated at the

now-closed State Correctional Institution at Pittsburgh. From 2002 to 2003, prison

officials filed nine misconduct reports against Young alleging various violations of the

prison disciplinary code. Young was found guilty of all but one of the charges, and was

sentenced to an aggregate of 930 days in disciplinary confinement. Young alleges that

his First, Eighth, and Fourteenth Amendment rights were violated numerous times during

the course of these proceedings. He requests monetary relief.

       In 2005, the District Court granted a motion for partial summary judgment filed on

behalf of the nineteen Commonwealth defendants.1 In 2006, the District Court granted a

motion to dismiss filed on behalf of the two prison psychiatrists. This appeal followed.

We have jurisdiction under 28 U.S.C. § 1291. Because Young is proceeding in forma



   1
    The Commonwealth’s motion did not address Young’s mail confiscation claims,
which remained pending until Young voluntarily withdrew them prior to filing the instant
appeal.
                                             2
pauperis, we will dismiss the appeal if it lacks an arguable basis in law or fact. See 28

U.S.C. 1915(e)(2)(B); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

         First, we address Young’s claim that prison officials issued false misconduct

reports for retaliatory purposes. To state a prima facie retaliation claim under 42 U.S.C. §

1983, a plaintiff must show that he engaged in constitutionally protected activity, that he

suffered adverse action at the hands of a state actor, and that the protected activity was a

substantial factor in causing the adverse action. See Carter v. McGrady, 292 F.3d 152,

158 (3d Cir. 2002). The retaliation claim fails if the defendants demonstrate “that they

would have made the same decision absent the protected conduct for reasons reasonably

related to a legitimate penological interest.” Rauser v. Horn, 241 F.3d 330, 334 (3d Cir.

2001).

         Although Young’s complaint does not clearly state the basis for his retaliation

claim, he suggests in his later filings that false reports were issued because he engaged in

conduct protected by the First Amendment, namely filing administrative grievances and

appeals. We conclude, however, that the District Court properly granted summary

judgment on this claim because the record shows that each disciplinary charge had an

evidentiary basis, and Young has not cited to any evidence undermining the

Commonwealth’s claim that the challenged conduct was motivated by legitimate

concerns.

         Next, Young argues that prison officials violated his Fourteenth Amendment due

process rights at various stages of the disciplinary proceedings. He claims that the

                                              3
hearing examiner improperly denied his requests to present witnesses at the hearings, and

he also challenges the sufficiency of the evidence supporting the hearing examiner’s

findings of guilt. Young presumes he is entitled to the procedural protections set forth in

Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974), which held that a prisoner facing the

deprivation of a constitutionally cognizable liberty interest following an administrative

hearing has a due process right to certain procedural protections, including notice of the

charges twenty-four hours prior to the hearing, an opportunity to call witnesses and

present documentary evidence, and a statement of the grounds for disciplinary action.

However, an inmate’s procedural due process rights are not triggered unless the prison

“imposes atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Mitchell v. Horn, 318 F.3d 523, 531 (3d Cir. 2003) (quoting

Sandin v. Conner, 515 U.S. 472, 484 (1995)). We have held that fifteen months in

administrative custody in a Commonwealth prison does not amount to a deprivation of a

cognizable liberty interest, Griffin v. Vaughn, 112 F.3d 703, 708 (3d Cir. 1997), and it

appears from the policy statement attached to the Commonwealth’s summary judgment

motion that the conditions in disciplinary custody are not substantially different from

those experienced by a prisoner in administrative custody. See also Mitchell, 318 F.3d at

532, remanded to 2005 WL 1060658 (E.D. Pa. May 5, 2005) (noting this similarity).

Despite having ample opportunity to do so, Young has failed to state facts or submit

evidence showing that he was subject to conditions in disciplinary confinement that meet

the Sandin standard. We therefore agree with the conclusion of the Magistrate Judge, as

                                             4
stated in her Report and Recommendation of December 6, 2004, that Young has not

shown a deprivation of a cognizable liberty interest.

       Young next asserts Eighth Amendment claims challenging the conditions of his

confinement. He argues his Eighth Amendment rights were violated because he was

subject to inhumane conditions while confined for several days in an unclean holding cell.

This claim fails because Young has not alleged that prison officials acted with deliberate

indifference in subjecting him to the challenged conditions. See Young v. Quinlan, 960
F.2d 351, 359-61 (3d Cir. 1992). We also reject Young’s claim that placement in

disciplinary confinement itself amounted to cruel and unusual punishment. See Griffin,
112 F.3d at 708.

       The District Court also properly granted the prison psychiatrists’ motions to

dismiss Young’s Eighth Amendment claims. Young argues that his Eighth Amendment

rights were violated by the psychiatrists’ denials of his repeated requests for a transfer

from disciplinary confinement. However, “only unnecessary and wanton infliction of

pain or deliberate indifference to the serious medical needs of prisoners are sufficiently

egregious to rise to the level of a constitutional violation.” White v. Napoleon, 897 F.2d
103, 108-09 (3d Cir. 1990) (internal citations and quotation marks omitted); see also

Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 763 (3d Cir. 1979) (holding

that failure to treat a prisoner’s serious mental or emotional illness may amount to an

Eighth Amendment violation). As explained by the Magistrate Judge in her Report and

Recommendation of June 8, 2006, this claim is meritless because Young has not alleged

                                              5
facts indicating that he suffered from a serious mental illness when he received treatment

from the prison psychiatrists. Nor is it apparent from the complaint that the psychiatrists

were aware of such a condition and deliberately disregarded a substantial risk that serious

harm would result to Young if he were to remain in disciplinary confinement.

         Finally, Young seeks appellate review of various interlocutory orders issued by the

District Court. He appeals the District Court’s denial of the motion for default judgment

he filed against the Commonwealth defendants. However, we fail to discern any grounds

for concluding that the District Court abused its discretion in denying this motion. See

Farzetta v. Turner & Newall, Ltd., 797 F.2d 151, 153 (3d Cir. 1986). Furthermore, we

reject Young’s appeal of the orders denying the motions for default judgment against the

prison psychiatrists, because these motions were filed before the defendants were

properly served. See Gold Kist, Inc. v. Laurinburg Oil Co., Inc., 756 F.2d 14, 18-19 (3d

Cir. 1985). We also conclude the District Court did not abuse its discretion by issuing

orders requiring Young to bear the costs of service. Finally, we conclude that Young’s

appeal of the District Court’s denial of his motion for preliminary injunction is without

merit.

         For the foregoing reasons, we will dismiss the appeal under 28 U.S.C. §

1915(e)(2)(B). We deny Appellant’s motion for appointment of counsel.




                                              6